70 N.Y.2d 870 (1987)
The People of the State of New York ex rel. Jerry Lee Knox, Appellant,
v.
Walter Kelly, as Superintendent, Attica Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Argued November 17, 1987.
Decided November 25, 1987.
Appeal dismissed, without costs, upon the ground that relator has been released on parole and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (People ex rel. Wilder v Markley, 26 N.Y.2d 648).